Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 1 of 32 PAGEID #: 15151

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION
PHILLIP ELMORE,
Petitioner,
Case No. 1:07-cv-776
v. District Judge Edmund A. Sargus, Jr.
Magistrate Judge Michael R. Merz
TIM SHOOP, Warden,
Respondent.
OPINION AND ORDER
Petitioner, an inmate sentenced to death by the State of Ohio, has pending before
this Court a Habeas Corpus Petition pursuant to 28 U.S.C. § 2254. Petitioner seeks to
amend his petition, to obtain an evidentiary hearing, and to stay these proceedings,
Specifically, before the Court are the following:
» Petitioner's Motion to Amend (ECF No. 175);
» Petitioner’s Motion for Evidentiary Hearing (ECF No. 183);

>» Respondent’s Opposition to Doc. 175 Motion to Amend and to Doc.
183 Motion for an Evidentiary Hearing (ECF No. 186):

> Petitioner’s Motion to Stay and Abate Federal Habeas Corpus
Proceedings Pending Disposition of Successive State Post-
Conviction Petition (ECF No. 187);

» Petitioner’s Reply to Doc. 186 Response to Doc. 175 Motion to
Amend (ECF No. 193);

» Petitioner’s Reply to Doc. 186 to Doc. 183 Motion for Evidentiary
Hearing (ECF No. 194);
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 2 of 32 PAGEID #: 15152

>

Respondent’s Opposition to Doc. 187 Motion to Stay (ECF No.
196);

Petitioner’s Reply to Doc. 196 Response to Doc. 187 Motion to Stay
and Abate Federal Proceedings (ECF No. 197);

The Magistrate Judge’s Decision and Order on Motions to Amend
and Stay and for Evidentiary Hearing (ECF No. 207);

Petitioner’s Objections to Doc. 207 Order of the Magistrate Judge on
Motions to Amend, to Stay, and for Evidentiary Hearing (ECF No.
212);

This Court’s Recommittal Order (ECF No. 213);

Respondent’s Opposition to Doc. 212 Objections (ECF No. 214);

Petitioner’s Reply to Doc. 214 Opposition to Objections (ECF No.
218);

The Magistrate Judge’s Supplemental Opinion —_ and
Recommendations (ECF No. 220);

Petitioner’s Objections to, and Appeal from, Doc. 220 Supplemental
Opinion and Recommendations (ECF No. 226); and

Respondent’s Opposition to Doc, 226 Objections (ECF No. 227).

Overview

Petitioner seeks to amend his petition to add a new claim (claim 20), convert the

legal basis of an existing claim (claim 6(C)), and reword three other existing claims

(claims 10(D), 10(G), and 10(H)). He also moves for an evidentiary hearing, and for the

Court to stay these proceedings and hold them in abeyance while Petitioner returns to the

state courts to present the new claims that he seeks to add to his petition. After hearing

oral arguments and issuing two decisions, the Magistrate Judge has concluded that

2
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 3 of 32 PAGEID #: 15153

Petitioner is not entitled to add claim 20 or amend claim 6(C), but is permitted to reword
claims 10(D), 10(G), and 10(H) because the rewording does not fundamentally alter those
claims as pleaded. The Magistrate Judge has also determined that because amendment is
not warranted, the petition is not mixed and therefore does qualify for stay and abeyance.
Finally, the Magistrate Judge has found that Petitioner’s request for an evidentiary
hearing should be denied without prejudice as premature.

According to Fed. R. Civ. P. 72(a), when a party objects to a magistrate judge’s
ruling on a non-dispositive motion, the district court must “modify or set aside any part of
the order that is clearly erroneous or is contrary to law.” Likewise, 28 U.S.C. §
636(b)(1)(A) provides that “[a] judge of the court may reconsider any pretrial matter . . .
where it has been shown that the magistrate judge’s order is clearly erroneous or contrary
to law.” The “clearly erroneous” standard applies to factual findings and the “contrary to
law” standard applies to legal conclusions. Gandee v. Glaser, 785 F. Supp. 684, 686
(S.D. Ohio 1992). A factual finding is “clearly erroneous” when the reviewing court is
left with the definite and firm conviction that a mistake has been made. Heights City.
Cong. v. Hilltop Realty, Inc., 774 F.2d 135, 140 (6th Cir. 1985). A legal conclusion is
“contrary to law” when the magistrate judge has “misinterpreted or misapplied applicable
law.” Hood v. Midwest Sav. Bank, Case No. 2:97-cv-218, 2001 WL 327723, at *2 (S.D.
Ohio Mar. 22, 2001) (citations omitted).

Motion to Amend

A motion to amend a habeas corpus petition is, per 28 U.S.C. § 2242, subject to
3
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 4 of 32 PAGEID #: 15154

the same standards that apply generally to motions to amend under Fed. R. Civ. P. 15(a).
In Foman v. Davis, 371 U.S. 178 (1962), the Supreme Court set forth the standard for
considering a motion to amend under Fed. R. Civ. P. 15(a) as follows:

If the underlying facts or circumstances relied upon by a plaintiff may be a

proper subject of relief, he ought to be afforded an opportunity to test his

claim on the merits. In the absence of any apparent or declared reason--

such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of any allowance of the

amendment, futility of amendment, etc.--the leave sought should, as the

rules require, be “freely given.”
371 U.S. at 182; see also Fisher v. Roberts, 125 F.3d 974, 977 (6th Cir, 1997) (citing
Foman standard). In considering whether to grant motions to amend under Rule 15, a
court should consider whether the amendment would be futile, ie., if it could withstand a
motion to dismiss under Rule 12(b)\(6). Hoover v. Langston Equip. Assocs., 958 F.2d
742, 745 (6th Cir. 1992); Martin v. Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th
Cir. 1986); Comme’n. Sys., Inc. v. City of Danville, 880 F.2d 887, 895-96 (6th Cir. 1989);
Roth Steel Prods. vy. Sharon Steel Corp., 705 F.2d 134, 155 (6th Cir. 1983);
Neighborhood Dey. Corp. v. Advisory Council, 632 F.2d 21, 23 (6th Cir. 1980).
Likewise, a motion to amend may be denied if it is brought after undue delay or with
dilatory motive. Foman, 371 U.S. at 182; Prather v. Dayton Power & Light Co., 918
F.2d 1255, 1259 (6th Cir. 1990),

A claim added by amendment “relates back” to the date of filing of the complaint

in a civil case and thereby avoids any statute of limitations bar if it “arose out of the
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 5 of 32 PAGEID #: 15155

conduct, transaction, or occurrence set out-—or attempted to be set ouf—in the original
pleading . ...” Fed. R. Civ. P. 15(c)(1){B). The Supreme Court has applied the relation
back doctrine narrowly in habeas corpus cases:

An amended habeas petition, we hold, does not relate back (and thereby

escape AEDPA’s one-year time limit) when it asserts a new ground for

relief supported by facts that differ in both time and type from those the

original pleading set forth.
Mayle v. Felix, 545 U.S. 644, 650 (2005).

Petitioner seeks to amend his Third Amended Petition, first to add a claim (claim
20) that he is intellectually disabled and therefore ineligible for the death penalty’, but
also to add new case law and/or allegations to existing claims. Specifically, Petitioner
seeks to reword or add to the following paragraphs in his Third Amended Petition: 67,
92, and 100 (discussing in the “Preliminary Facts” section Dr. Smalldon’s failures at
trial); paragraphs 107, 108, 173, and 198-206 (incorporating into claim 6(C) the decision

of McCoy v. Louisiana, 584 U.S. 138 S.Ct. 1500 (2018) vis-a-vis trial counsel’s

concession of guilt without Petitioner’s prior knowledge and consent); paragraphs 247,
and 286-293 (discussing in claim 10(D) trial counsel’s failure to obtain certain
neurological tests); paragraphs 297-298 (clarifying in claim 10(E)’s discussion of
counsel’s failure to obtain a cultural expert that Petitioner’s father was an abusive

alcoholic); paragraphs 301, and 319-328 (discussing in claim 10(G) the failures of trial

counsel and Dr. Smalldon in establishing Petitioner’s intellectual disability); and

 

The Court notes that Petitioner has been granted an evidentiary hearing in the state
5
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 6 of 32 PAGEID #: 15156

paragraphs 329-337 (discussing in claim 10(H) counsel’s failure to obtain a substance
abuse expert).

In a Decision and Order issued on July 24, 2019 (ECF No. 207) and a
Supplemental Opinion and Recommendations issued on October 18, 2019 (ECF No.
220), the Magistrate Judge determined as a preliminary matter that Petitioner’s motion
was unduly delayed. The Magistrate Judge also found that Petitioner’s proposed claim
20 and proposed claim 6(C) would be futile because the Supreme Court decisions upon
which those claims are based do not apply retroactively to cases on collateral review and
because proposed claim 20 is also time-barred. Finally, as noted above, the Magistrate
Judge concluded that Petitioner should be permitted to reword claims 10(D), 10(G), and
10(H) because the rewording does not fundamentally alter those claims as pleaded.

In Objections filed on August 30, 2019 (ECF No. 212), Petitioner raises the
following objections to the Magistrate Judge’s decision on amendment:

I. The Magistrate has improperly denied Phillip Elmore leave to amend his

petition to include claim 20, alleging that Elmore is intellectually disabled

and exempt from execution under the Eighth Amendment.

>» Magistrate Judge Merz has improperly denied amendment of claim
20 by asserting “undue delay,” which was never argued by
Respondent and waived, and clearly erroneous

» Magistrate Judge Merz has improperly denied amendment of claim
20 by asserting “dilatory motive,” which was never argued by

Respondent and waived, and is also untrue.

>» Magistrate Judge Merz has improperly denied amendment of claim

 

trial court on his intellectual disability claim. (ECF No. 230.)
6
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 7 of 32 PAGEID #: 15157

20 by asserting that Hall v. Florida, 572 U.S. 710 (2014) and Moore
v. Lexas, 137 S.Ct. 1039 (2017) are not retroactive, and his
conclusion overlooks Hall, Moore, and Montgomery v. Louisiana,
136 S.Ct. 718 (2016), all of which prove that Hail and Moore are
retroactive, and Elmore’s amendment is not “clearly futile” or
“plainly without merit.”

» Magistrate Judge Merz’s assertion that claim 20 is barred by the
statute of limitations is contrary to law and clearly erroneous, where
Magistrate Judge Merz has failed to address almost all of Elmore’s
arguments showing that Elmore’s claim must be decided on its
merits, notwithstanding any statute of limitations argument:
Elmore’s intellectual disability claim is not “plainly without merit”
or “clearly futile” based on when it was raised in federal court.

II. The Magistrate has improperly denied Phillip Elmore leave to amend
claim 6(C) to assert a violation of McCoy v. Louisiana, 138 S.Ct. 1500
(2018).

(ECF No. 212, at PageID 14896-14926.)

Following this Court’s recommittal order (ECF No. 213), the Magistrate Judge on
October 18, 2019 issued a Supplemental Opinion and Recommendations rejecting
Petitioner’s objections and again concluding that Petitioner should not be permitted to
add claim 20 or amend claim 6(C) as proposed. (ECF No. 220.)

In Objections filed on November 14, 2019, Petitioner raises the following
objections to the Magistrate Judge’s Supplemental Opinion:

I. The Magistrate Judge has erroneously relied on undue delay as a basis

for denying leave to amend where Respondent has never asserted nor

shown undue delay.

Il. The Magistrate Judge has erroneously relied on “dilatory motive” as a

basis for denying leave to amend where Respondent has never asserted nor
proven any such dilatory motive, and none actually exists.
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 8 of 32. PAGEID #: 15158

Il, The Magistrate Judge has failed to acknowledge that governing case

law counsels granting leave to amend unless a claim is “plainly meritless”

or “clearly futile.”

IV. The Magistrate Judge has erroneously concluded that Phillip Elmore’s

intellectual disability claim should be considered futile, even though it is

not “plainly meritless” or “clearly futile” on the grounds that Hall and

Moore are not retroactive.

V. The Magistrate Judge has erroneously concluded that Phillip Elmore’s

intellectual disability claim would be futile given the statute of limitations

contained in 28 U.S.C. §§ 2244(d)(1)-(4).

VI. The Magistrate Judge has erroneously concluded that Phillip Elmore’s

amendment in light of McCoy v. Louisiana, 584 U.S. __, 138 S.Ct. 1500

(2018) would be futile because McCoy is not retroactive.
(ECF No. 226, at PageID 15079-96.)

The Court addresses each objection in turn.

Undue Delay and Dilatory Motive

Petitioner objects to the Magistrate Judge’s reliance, in rejecting Petitioner’s
motion to add claim 20 and amend claim 6(C), on findings of “undue delay” and
“dilatory motive.” Petitioner’s primary grievance is that because Respondent did not
raise the issues of “undue delay” or “dilatory motive,” and the Magistrate Judge did not
inquire about the matter during oral arguments, Petitioner was not on notice that he
needed to address them and it was error for the Magistrate Judge to rely on them as a
basis for rejecting Petitioner’s motion to amend. Petitioner’s argument is unpersuasive.

For one thing, Respondent did raise the issues of undue delay and untimeliness. (ECF

No. 186, at PageID 13946, 13949, 13952.) Beyond that, the Magistrate Judge correctly
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 9 of 32. PAGEID #: 15159

looked to Foman in assessing the motion to amend, and Foman unmistakably includes
among the factors to weigh whether the movant engaged in undue delay or with dilatory
motive. Petitioner does not dispute that Foman applies; nor can he.  Petitioner’s
suggestion that “undue delay” and “dilatory motive” cannot be considered unless
expressly raised by the non-moving party is belied by Foman’s very language, which
directs any reviewing court to consider such factors, whether “apparent or declared.”
Foman, 371 U.S. at 182 (emphasis added). And Petitioner will not be heard to argue that
he was not on notice that he needed to address these issues—even if Respondent had not
raised those issue, Foman was Petitioner’s notice. The cases upon which Petitioner relies
in support of this argument (ECF No. 212, at PageID 14903-05; ECF No. 226, at PageID
15080-85) are not only not binding, they are not persuasive that only Foman factors that
are raised by the non-moving party may be considered when reviewing a motion to
amend. They are even less availing where, as here, Respondent did raise the issues of
undue delay and untimeliness. Petitioner’s objection is overruled.

Petitioner also raises numerous arguments in connection with this objection as to
why his motion to amend was not unduly delayed and why it is unfair for the Magistrate
Judge to find that an intellectually disabled inmate who was reliant on previous counsel
was at fault for the fact that his intellectual disability claim was not raised sooner. First,
Petitioner argues that his motion is timely under 28 U.S.C. § 2244(d)(1)(C) because he

filed it within one year of the decision of Moore v. Texas, 139 S.Ct. 666 (2019) (“Moore
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 10 of 32 PAGEID #: 15160

IT’) The Magistrate Judge determined that nothing in Moore IPs holding created the
type of substantive legal right that would give rise to a new one-year limitations period
within which a defendant on collateral review could assert that new right. (ECF No. 207,
at Page[D 14792; ECF No, 220, at PageID 14975-76.) Petitioner’s protestations to the
contrary understandably sound a perfunctory tone. (ECF No. 212, at PageID 14898-99,
14904-05, 14917; ECF No. 226, at PageID 15090.) The Magistrate Judge committed no
error of law in this regard. Moore II cannot reasonably be read as creating a new
substantive right that would give rise to a new one-year limitations period within which a
petitioner on collateral review could assert that right. Petitioner’s filing of his motion
within one ear of Moore I does not make the filing timely. This objection is overruled.
Petitioner next argues that his motion is timely under 28 U.S.C. § 2244(d)(1)(D)
because it was filed within one year of his discovery of the factual predicate (his
intellectual disability as established by Dr. Grant’s evaluation and report) upon which his
proposed claim relies. Petitioner insists that he sought amendment as expeditiously as
possible after newly appointed counsel began investigating the intellectual disability
claim in light of Hail v. Florida and Moore v. Texas, and hired an intellectual disability

expert to evaluate Petitioner and prepare a detailed report. (ECF No. 212, at PageID

 

2 In Moore v. Texas, 137 S.Ct. 1039, 1053 (2017) (“Moore I”), the Supreme Court
vacated a Texas appellate court’s ruling that Moore was not intellectually disabled, finding that
the appellate court had relied on factors with no grounding in prevailing medical practice. In
Moore IT, after the state appellate court on remand again determined that Moore was not
intellectually disabled, the Supreme Court vacated that ruling on the ground that the appellate
court's analysis was still over-reliant on factors not grounded in prevailing medical and practice

and thus inconsistent with Moore I.
10
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 11 of 32 PAGEID #: 15161

14899-900; ECF No. 226, at PageID 15091.)

The Magistrate Judge rejected any suggestion that the appointment of the Federal
Public Defender in 2018 as new counsel constitutes a valid excuse for Petitioner seeking
amendment as late as he did. (ECF No. 207, at PageID 14777; ECF No. 220, at PageID
14970.) Noting that Petitioner’s prior appointed counsel were experienced capital
litigators who vigorously litigated this case during their tenure, the Magistrate Judge
stated that “[h]abeas petitioners should not get a fresh start on the undue delay clock on
account of changing counsel, and the proposed amendment here has been unduly
delayed.” (ECF No. 207, at PageID 14777.) Not only is there is nothing contrary to law
or clearly erroneous in this statement, the Undersigned wholly agrees with it. When a
starting quarterback is replaced in the third quarter, the football game does not start over.
Petitioner’s objection is overruled.

Petitioner next argues, vis-a-vis the timeliness of his motion, that enforcing the
statute of limitations to bar his motion would be unconstitutional as a matter of duc
process, in violation of Article I § 9 of the Constitution That is especially so here,
according to Petitioner, because he is intellectually disabled and indigent, and therefore
not at fault for the fact that his intellectual disability claim was not raised earlier. (ECF
No. 212, at PagelD 14900; ECF No. 226, at PageID 15091-92.) The Magistrate Judge

correctly pointed out that however persuasive this argument is—and petitioners have

 

7 Article I § 9 of the United States Constitution provides that “[t]he Privilege of the Writ

of Habeas Corpus shall not be suspended, unless when in Cases of Rebellion or Invasion the
li
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 12 of 32 PAGEID #: 15162

been raising it since the 1996 Antiterrorism and Effective Death Penalty Act for the first
time established a statute of limitations for habeas corpus actions--no federal court has
ever held that enforcement of the statute of limitations results in a suspension of the writ
in violation of Article I § 9. (ECF No. 220, at PageID 14976.) This ruling is not contrary
to law; it is in keeping with the law. Petitioner’s objection is overruled.

Next, Petitioner argues that he is entitled to equitabie tolling of any statute of
limitations due to his intellectual disability, his indigence, and the appointment in 2018 of
the Federal Public Defender. He objects that he cannot be faulted for prior counsel’s
failure to assert his intellectual disability claim sooner, especially where his current
counsel has acted promptly. (ECF No. 212, at PagelID 14900; ECF No. 226, at PageID
15094.) The Magistrate Judge rejected this argument on the ground that Petitioner was
represented by two highly qualified capital habeas attorneys prior to the substitution of
the Federal Public Defender. (ECF No. 220, at PageID 14978.) There is no error of law
or fact in this conclusion.

Petitioner’s argument again is rooted in a misplaced reliance on the asserted
import of the appointment of new counsel, as well as on the asserted merits--to the point
of extraordinariness--of the proposed claim to forgive its untimeliness. But what really is
extraordinary about the circumstances set forth above? It is not unusual for indigent
habeas petitioners to obtain new counsel. Habeas petitioners raise intellectual disability

claims often enough that there is a body of Supreme Court case law, beginning with

 

public safety may require it.” 2
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 13 of 32 PAGEID #: 15163

Atkins v. Virginia, 536 U.S. 304 (2002), governing those claims. And habeas petitioners
assert claims of ineffective assistance for the failure to obtain proper mental health
experts so often that the Court cannot recall the last capital habeas case it considered that
did not include such a claim. Petitioner’s plea for equitable tolling stems from new
counsel’s purported discovery of an intellectual disability claim so obvious that trial
counsel’s and previous habeas counsel’s failure to assert the claim justifies the delay in
asserting it now. But as the Magistrate Judge observed, “this is not the Federal Public
Defender’s case, it is Phillip Elmore’s case. It did not become a new case, with all past
occurrences becoming irrelevant, when the Federal Public Defender was appointed.”
(ECF No. 220, at PageID 14970.) This Court has already expressed its unequivocal
endorsement of the undisputed legal truism that a habeas case does not restart any time
new counsel is appointed. There are simply no extraordinary circumstances here that
warrant the unique remedy of equitable tolling. Petitioner’s objection is overruled.
Petitioner’s next argument is that barring his proposed claim on the ground of
untimeliness would result in a fundamental miscarriage of justice. (ECF No. 212, at
PageID 14900; ECF No. 226, at PageID 15092.) Petitioner asserts that he satisfies the
“fundamental miscarriage of justice” standard set forth in Sawyer v. Whitley, 505 U.S.
333, 348, 350 (1992), where the Supreme Court held that a movant is actually innocent of
the death penalty, sufficient to excuse procedural default (and a time-bar), if he shows by
clear and convincing evidence that but for a constitutional error at his sentencing hearing,

no reasonable juror would have found him eligible for the death penalty under state law.
13
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 14 of 32 PAGEID #: 15164

See also McQuiggin v. Perkins, 569 U.S. 383 (2013). The Magistrate Judge concluded
that, to the extent Petitioner’s argument is that Dr. Grant’s evaluation of Petitioner’s
intellectual disability constitutes new evidence satisfying the gateway requirement, Dr.
Grant’s evidence may be “new” in the sense that it was never presented to the jury, but
“given the fact that there was expert testimony by a qualified psychologist at trial that
Elmore was not intellectually disabled, the Court cannot say that no rational juror could
have found against Elmore on this issue.” (ECF No. 220, at PageID 14977.)

Petitioner objects to this finding as clearly erroneous because “it overlooks critical
evidence presented in these proceedings which establishes that testimony from Elmore’s
mitigation witness, Jeffrey Smalldon, was wholly unreliable, completely inaccurate, and
wrong.” (ECF No. 226, at PageID 15093.) Petitioner continues:

[Dr.] Smalldon himself admits in this Court that: (a) he was not, in fact, a

“qualified psychologist” in the field of intellectual disability (as Dr. Grant

is); (b) at trial, he did not review applicable standards for diagnosing

intellectual disability (as Dr. Grant has); (c) he did not conduct an adaptive

deficit assessment necessary for the diagnosis of intellectual disability (as is
required by Hall and Moore, and as Dr. Grant has done); (d)} he did not pay

“sufficient attention to the question of whether Mr. Elmore may have had

adaptive functioning deficits;” (which Dr. Grant has done); (e) he cannot

say that he reviewed Elmore’s school records showing low IQ equivalent

test scores (as Dr. Grant did) and (f) he should have conducted a more

thorough inquiry into the possibility that Elmore is intellectually disabled.”

(ECF No. 226, at PageID 15093-94 (citing Affidavit of Jeffrey Smalldon, Ph.D., ECF No.
183-9, at PageID 13675-77).)

This Court has previously expressed skepticism about the import of one expert,

years after the fact, calling into question the validity of another expert’s opinion rendered
14
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 15 of 32 PAGEID #: 15165

at trial. In Sowell v. Collins, 557 F. Supp. 2d 843 (S.D. Ohio 2008), the Court addressed
a claim in which the petitioner sought to challenge the competence of two experts who
had evaluated the petitioner at trial by showing that another expert found the
methodology, work, and results of the trial experts to be inadequate and below commonly
accepted professional standards. The Court noted that “it will nearly always be possible,
after the fact, to find one expert who disagrees with another and to procure an affidavit to
that effect from the second prospective witness, and in this case, nothing in the record
suggests that the evaluations performed by Drs. Cooper and Schmidtgoessling were
substandard, or that either expert was incompetent.” Jd. at 891. The Court realizes that
here, it is faced with not just a second expert, Dr. Grant, questioning Dr. Smalldon’s
testimony about Petitioner’s not being intellectually disabled, but also Dr. Smalldon
himself raising questions about his own testimony to that effect. As explained below,
that is perhaps to be viewed with even more skepticism.

In any event, Dr. Smalldon’s testimony cannot be discounted as “wholly
unreliable, completely inaccurate, and wrong,” (ECF No. 226, at PageID 15093), given
the tests he administered, his experience and credentials as a clinical psychologist, and,
most importantly, the manner in which he qualified his testimony. Dr. Smalldon testified
that he was a clinical psychologist, and he provided an explanation of the practice of
clinical psychology and forensic psychology. (ECF No. 138-3, at Page[D 6678-79.) He
further explained that he understood his task as conducting a wide-ranging clinical and

neuropsychological evaluation with an eye toward being able to raise with defense
15
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 16 of 32 PAGEID #: 15166

counsel any mental health-related issues—such as competency, insanity, and
psychosocial history. (/d. at PageID 6687-88.) His testimony about intellectual disability
essentially consisted of a single answer to a single question:

Q. How about mental retardation?

A. I didn’t have any questions about his mental retardation, either. Had

I thought there were reasons to question whether Mr. Elmore might be

mentally retarded, that would have been a very critical issue for me to bring

to the attention of defense counsel. I did not see any reason to suspect that

Mr. Elmore was mentally retarded.

(id. at PageID 6689.)

Dr. Smalldon did not hold himself out as an intellectual disability expert and there
is no evidence to suggest the jury believed him to be. Dr. Smalldon did not restify or
even suggest that he had conducted a full intellectual disability assessment and was
offering an expert opinion that Petitioner was not intellectually disabled. He testified
only that he had no reason to suspect that Petitioner might be intellectually disabled
sufficient to alert defense counsel. And that was testimony that he was qualified to offer.
Dr. Smalidon had several meetings with Petitioner and conducted a wide-ranging battery
of tests, one set of which included a standardized IQ test and the Wechsler Adult
Intelligence Scale to determine actual ability levels as opposed to IQ or potential ability
levels. (/d. at Pagel[D 6691-92.) He also reviewed some school records from which he
concluded that Petitioner was not a good student. (/d. at PageID 6718.) He later

recounted that neuropsychological tests are geared toward identifying the presence of a

head injury or learning disability. (/d. at PagelD 6723-24.) Dr. Smalldon proceeded to
16
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 17 of 32 PAGEID #: 15167

discuss IQ tests, including the concept of standard deviation, and noted that Petitioner
scored in the lower 70’s, which is usually indicative of mild mental retardation. (/d. at
PageID 6727-28.) He reiterated, however:

As I said earlier, I do not believe that Mr. Elmore is mentally retarded, and,

in fact, I believe that at his best, when he wasn’t in jail, wasn’t under the

kind of stress he was under, that he probably could have scored somewhat

better than that. My best estimate based on everything I know about him is

that maybe at his best, he would score in the high 70’s or maybe the very

low 80’s.

(id. at PageID 6728-29.)

In his affidavit, Dr. Smalldon averred that he was not a qualified psychologist in
the field of intellectual disability (ECF No. 183-9, at PageID 13675), but this Court is not
of the view that he ever held himself out to be or that there is reasonable chance that the
jury believed him to be. He averred that he did not review applicable standards for
assessing intellectual disability or conduct an adaptive deficit assessment: but he never
represented to the jury that he had. That said, he did conduct IQ testing and actual ability
levels testing. And again, he did not render an expert opinion that Petitioner was not
intellectually disabled, only that he had no reason to suspect that Petitioner was
intellectually disabled sufficient to alert defense counsel. Dr. Smalldon also averred in
his affidavit that he did not pay sufficient attention to whether Petitioner may have had
adaptive functioning deficits and that he should have conducted a more thorough inquiry

into the possibility that Petitioner is intellectually disabled. (Jd. at PageID 13676.) But

any expert, upon enough consideration, can persuade himself or herself to second-guess

17
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 18 of 32 PAGEID #: 15168

their opinions after the fact—such evidence is of minimal probative value.

In view of the foregoing, the Court cannot find that the Magistrate Judge’s
reasoning for why Petitioner failed to demonstrate a fundamental miscarriage of justice
was clearly erroneous. For that reason, Petitioner’s objection in this regard is overruled.

Petitioner’s final argument in objecting to the Magistrate Judge’s finding of undue
delay is that he should not be denied leave to add his proposed claim on the ground of
untimeliness without first being afforded an evidentiary hearing. (ECF No. 212, at
PageID 14918; ECF No. 226, at PageID 15092-93.) The pleadings before this Court
include Petitioner’s motion to amend, motion for an evidentiary hearing, two sets of
objections, and a reply in support of the first set. And the Magistrate Judge heard oral
arguments. Petitioner does not explain, and it is not otherwise apparent to the Court,
what more Petitioner could present at an evidentiary hearing. This objection is
overruled.

Petitioner raises several objections to the Magistrate Judge’s finding of “dilatory
motive.” The Magistrate Judge concluded that every death row inmate has a strong
motive to delay finality of his habeas case, especially where, as here, the Ohio Supreme
Court does not set execution dates in its capital cases until the habeas proceeding is final.
(ECF No. 207, at PageID 14777-78.) The Magistrate Judge continues, “[t]he motive to
delay is so obvious that petitioners’ counsel rarely attempt to rebut it when filing motions
in these cases and Petitioner has not done so here.” (/d. at PageID 14778.)

Petitioner first complains, as he did with the Magistrate Judge’s finding of “undue
18
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 19 of 32 PAGEID #: 15169

delay,” that the Magistrate Judge erred in finding dilatory motive because Respondent
never raised that issue. (ECF No. 212, at PageID 14905-06: ECF No. 226, at PageID
15082.) He also argues that it is unfair for the Magistrate Judge to fault Petitioner for not
rebutting a presumption that was never raised. This argument has been considered and
rejected. Foman governs consideration of a motion to amend and Foman includes
“dilatory motive” as factor to be considered. Petitioner’s waiver-based objection is
overruled.

Petitioner next objects that the Magistrate Judge’s finding was contrary to law and
clearly erroneous because the record does not support a finding of “dilatory motive.”
(ECF No. 212, at PageID 14906-10; ECF No. 226, at PageID 15082-85.) Petitioner
insists that “[c]ounsel’s motives for moving to amend Phillip Elmore’s petition to include
his intellectual disability claim are a result of fully investigating Mr. Elmore’s case upon
appointment (as required by American Bar Association Guidelines), assessing current
and applicable case law, and then promptly raising claims to vindicate Mr. Elmore’s
constitutional rights.” (ECF No. 212, at PageID 14907.)

In the Supplemental Opinion, the Magistrate Judge, noting that Petitioner never
testified about this issue, stated that motive must be inferred from circumstantial
evidence. The Magistrate Judge concluded that “[i]f a rational person in Elmore’s
position [on death row and not seeking to “volunteer”] would have a motive to delay and
if the effect of granting his Motion would be to create that delay, it is not inappropriate to

impute that motive to him.” (ECF No. 220, at Page[D 14971.) In his second set of
19
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 20 of 32 PAGEID #: 15170

objections, Petitioner continues to insist that his only motive is to ensure that an
intellectual disabled person’s constitutional rights are fully vindicated, and adds that the
Magistrate Judge’s reasoning creates disparate treatment of capital petitioners. (ECF No.
226, at PageID 15083-84.)

As a preliminary matter, any reliance again on the fact that the Federal Public
Defender was substituted as counsel in 2018 weakens Petitioner’s argument against a
finding of “dilatory motive.” Moreover, the Court is of the view that an inference of at
least some level of dilatory motive under these circumstances is not unreasonable. It is
certainly not contrary to law or clearly erroneous. In any event, it is just one factor to be
considered and, here, it does not appear to be dispositive of the issue of whether
amendment is warranted. Accordingly, Petitioner’s objection to the Magistrate Judge’s
finding of “dilatory motive” is overruled.

In sum, Petitioner’s objections to the Magistrate Judge’s conclusion that “undue
delay” and “dilatory motive” cut against allowing amendment (ECF No. 212, at PageID
14898-910; ECF No. 226, at PageID 15079-85) are OVERRULED.

Futility and Retroactivity

Petitioner objects to the Magistrate Judge’s determination that his proposed
amendment to add claim 20, and to change the legal theory underlying claim 6(C), would
be futile because the decisions upon which those claims rely—Hall v. Florida and Moore
v. Texas as to claim 20, and McCoy v. Louisiana as to claim 6(C}—do not apply

retroactively to cases on collateral review.
20
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 21 of 32 PAGEID #: 15171

Petitioner’s first objection concerns the applicable standard of review. The
Magistrate Judge correctly determined that Foman directs a reviewing court to ask
whether a proposed amendment would be futile and that Foman’s futility standard is
whether the proposed amendment could withstand a Fed. R. Civ. P. 12(b)(6) motion to
dismiss. (ECF No. 207, at PageID 14776; ECF No. 220, at PageID 14971-73.) Petitioner
urges this Court to apply a more lenient standard that would allow amendment unless the
proposed claim is “clearly futile” or “plainly without merit’—a standard that the
Magistrate Judge likened to very clear futility as opposed to mere futility. (ECF No. 220,
at PageID 14972.) The Magistrate Judge identified the correct standard of review
unmistakably set forth in Foman and applied within the Sixth Circuit and this district.
(ECF No. 220, at PageID 14972-73.) None of the cases relied upon by Petitioner (ECF
No, 226, at PageID 15085-86) require or persuade this Court to apply any other definition
of futility than that set forth in Foman. And this Court is also in agreement with the
Magistrate Judge’s determination that “[w]hile some judges may prefer to allow the
amendment and then test the viability of the claim on a motion to dismiss, the Foman
futility test invites consideration of merits before allowing amendment.” (ECF No. 220,
at PageID 14973.) This Court has already decided that Petitioner’s proposed amendment
has been more than sufficiently briefed and addressed in oral arguments. Petitioner’s
objection as to the “futility” standard of review to be applied is overruled.

As noted earlier, the Magistrate Judge determined that allowing amendment to add

Petitioner’s proposed intellectual disability claim would be futile because the cases upon
21
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 22 of 32 PAGEID #: 15172

which it relies—Haill v. Florida and Moore v. Texas—are not retroactive to cases on
collateral review. (ECF No. 207, at PageID 14779-83; ECF No. 220, at PageID 14973-
75.) Applying Teague v. Lane, 489 U.S. 288 (1989), where the United States Supreme
Court set forth the two narrow circumstances under which a case decided after a
defendant’s case becomes final on direct review may nonetheless provide a basis for
habeas corpus relief, the Magistrate Judge, concluded that:

The substantive right in question was recognized in Atkins: intellectually

disabled people may not be executed. Hall limits the procedures a State

may use in determining intellectual disability: a State may not set an

absolute cut-off of an IQ score above 70. Moore I further limits the

procedures a State may use for that determination: it must assess
intellectual disability in accordance with current medical standards. Moore

H in effect applies Moore J to the record before the Texas Court of Criminal

Appeals; it is properly seen as an enforcement of the mandate rule.

(ECF No. 207, at PageID 14782.) Petitioner objects to this determination.

First, Petitioner asserts that these decisions do apply retroactively because “the
Eighth Amendment rules set forth in Hall and Moore were themselves applied
retroactively in Hail and Moore — because both Hall and Moore I were cases on post-
conviction review.” (ECF No. 212, at PageID 14911; see also ECF No. 226, at PageID
15088.) But as the Magistrate Judge pointed out, Hall and Moore J did not create new
Eighth Amendment rules that were then in turn applied to those cases on collateral
review; rather, they applied the Eighth Amendment rule announced by Atkins v. Virginia,

which is universally understood to apply retroactively. (ECF No. 220, at PageID 14974.)

There is no error of law or fact in this determination.

22
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 23 of 32 PAGEID #: 15173

Petitioner relies on Montgomery v. Louisiana, 136 S.Ct. 718, 735 (2016) for the
proposition “that a rule is substantive and retroactive if it places someone within a class
of persons exempt from capital punishment — which is precisely what Hall and Moore
do.” (ECF No. 212, at PageID 14912; see also ECF No. 226, at PageID 15087-88.) But
as the Magistrate Judge correctly observed, Montgomery actually reinforces his
determination that Hall and Moore do not apply retroactively. He explained:

In Miller v. Alabama, 567 U.S. 460 (2012), [the Supreme Court] held

categorically that the Eighth Amendment forbids a sentence of life

imprisonment without parole for juvenile offenders. In Montgomery the

Court held that Miller was required to be applied retroactively. As the

Court recognized in Montgomery, Miller was like Atkins: it identified a

class of people (those under eighteen at the time of their crime) who could

never be punished in a certain way (by life without parole) just as the Court

had previously identified the same class of people as categorically

ineligible for the death sentence in Roper v. Simmons, 543 U.S. 551 (2005).

(ECF No. 220, at PageID 14973.) The manner in which Montgomery applied the
substantive rule set forth in Miller only bolsters the Magistrate Judge’s conclusion that it
was Atkins, not Hall and not Moore, that created a class of persons ineligible for the death
penalty. To that point, the Magistrate also observed that although Hall, Moore I, and
Moore HH make significant changes to what must be proven to bring persons within the
protection of Atkins, that significance does not alter the fact those decisions make
procedural changes—not substantive changes. (/d. at PageID 14974.) Petitioner
demonstrates no error of law in the Magistrate Judge’s determination.

Petitioner also objects to the Magistrate Judge’s reliance on Jn Re Payne, 722 Fed.

App’x 534 (6th Cir. Feb. 8, 2018), arguing that Payne is wrongly decided and that
23
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 24 of 32 PAGEID #: 15174

decisions from state courts in Ohio, Kentucky, and Florida applying Hail and Moore
retroactively, at a minimum, demonstrate that Petitioner’s proposed intellectual disability
claim is not “clearly futile.” (ECF No. 212, at PagelD 14912-14; ECF No. 226, at
PagelID 15088-89.) Based on this Court’s review, regardless of whether Payne is
binding, it is far more persuasive on this issue than the state decisions that Petitioner
cites.* In Payne, the Sixth Circuit was squarely faced with the issue of whether Hall and
Moore should apply retroactively; cited Teague; provided a string cite of federal courts
that have found Hall and Moore do not apply retroactively; noted that there was no
Supreme Court decision holding that those case should be applied retroactively; and
rejected the argument that Hal/ and Moore were themselves applied retroactively. Payne,
722 Fed. App’x at 537-38. That being so, Petitioner fails to demonstrate that the
Magistrate Judge’s reliance on Payne was contrary to law.

With respect to the Magistrate Judge’s determination that the claim would be time-
barred, Petitioner incorporated by reference the arguments he had set forth for why his
claim was not unduly delayed (ECF No. 212, at PageID 14917-19; ECF No. 226, at
PageID 15090-94)—arguments this Court has considered and rejected.

In sum, Petitioner’s objections to the Magistrate Judge’s conclusion that allowing

him to add claim 20 would be futile (ECF No. 212, at PagelD 14910-19; ECF No. 226, at

 

* The Court is aware that the state trial court, in granting Petitioner an evidentiary
hearing on his intellectual disability claim, determined that Hall and Moore applied retroactively.
(ECF No. 230-1, at Page[D 15118, 15128-34.) The state court’s analysis fails to persuade this
Court that Had/ and Moore did anything more than clarify procedures for how to apply the

24
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 25 of 32 PAGEID #: 15175

PageID 15085-94) are OVERRULED.

Petitioner also objects to the Magistrate Judge’s determination that the proposed
amendment to claim 6(C), to change the legal basis for relief, would be futile because the
case upon which the proposed amendment relies--McCoy v. Louisiana, 138 S.Ct. 1500
(2018}—does not apply to Petitioner’s case. After comparing Petitioner’s current claim
6(C) with Petitioner’s proposed claim 6(C) (ECF No. 207, at PageID 14784-90), the
Magistrate Judge determined that “in proposed paragraphs 205 and 206, Elmore wishes
to switch from a claim of ineffective assistance of trial counsel under Florida v. Nixon,
343 U.S. 175 (2004), to a claim of client autonomy under McCoy v. Louisiana, 584 U.S.
__, 138 8.Ct. 1500 (2018).” (ECF No. 207, at PageID 14790.) The Magistrate Judge
proceeded to conclude that McCoy was not clearly established law at the time the Ohio
courts decided Petitioner’s ineffective assistance of trial counsel claim and does not apply
retroactively to cases on collateral review. (/d.) The Magistrate Judge also rejected
Petitioner’s assertion that conceding guilt over client objection is a structural error
sufficient to make McCoy retroactive. (/d. at PageID 14790-91.)

In his objection, Petitioner argues that he is fully entitled to amend his petition to
include this MeCoy’s theory of relief because it relates back to his current petition and is
claim is not “clearly futile.” (ECF No. 212, at PageID 14920.) As with the Magistrate
Judge’s denial of his request to add claim 20, Petitioner complains that the Magistrate

Judge denied his request to amend claim 6(C) on a basis that Respondent did not assert.

 

substantive rule first announced in Atkins v. Virginia.
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 26 of 32 PAGEID #: 15176

(ECF No. 212, at PageID 14921-22.) The Court has already considered and rejected that
argument.

Petitioner proceeds to argue that the Magistrate Judge’s conclusion that MeCoy
does not apply to Petitioner’s case is contrary to law. Specifically, Petitioner asserts that
the Magistrate Judge’s conclusion is premature. “At this stage of the proceedings,”
according to Petitioner, “Phillip Elmore need only show that his claim for relief under
McCoy is arguable, that is, whether it may have some merit or is not ‘plainly without
merit’ and whether amendment is clearly futile.” (/d. at PagelD 14922-23.) And
Petitioner again points to Montgomery v. Louisiana as authority for why McCoy applies
retroactively to Petitioner’s case—namely, that McCoy creates a class of persons, those
who had their guilt conceded to by counsel over their objections, ineligible for the death
penalty. (/d. at PagelD 14923-24.) The Court has already agreed with and upheld the
Magistrate Judge’s application of Foman’s definition of “futility” as well as the
Magistrate Judge’s rejection of Montgomery as authority for what constitutes a decision
that creates a class of persons ineligible for a certain punishment and is therefore to be
applied retroactively. Petitioner also asserts that McCoy announced either a substantive
rule of constitutional law or a watershed rule of criminal procedure or a structural error
deserving of retroactive application. But aside from Montgomery, Petitioner offers no
authority or reasoning to support his assertion. These components of Petitioner’s
objections are accordingly overruled.

Petitioner also objects to the Magistrate Judge’s conclusion that McCoy was not
26
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 27 of 32 PAGEID #: 15177

clearly established law within the meaning of 28 U.S.C. § 2254(d)(1) at the time the state
courts addressed Petitioner’s claim that trial counsel were ineffective for improperly
conceding guilt during closing arguments. (ECF No. 212, at PageID 14922, n.1.) The
basis for Petitioner’s objection is the fact that he is pursuing a McCoy claim in a new
postconviction action in the state courts. “Thus,” Petitioner reasons, “while McCoy was
not clearly established law at the time of Elmore’s first post-conviction petition, it is now,
and on habeas review, once the state courts apply McCoy, this Court will have to apply
§2254(d)(1) to that decision.” (/d.) Petitioner’s objection is based on an assumption—
namely, that the state courts will determine that they have jurisdiction to entertain a
postconviction petition that is both untimely and successive, and to address any claims
raised therein on the merits—that, in this Court’s experience, has not borne out in the
state courts. As noted earlier, the Court is aware that the state trial court has granted
Petitioner an evidentiary hearing on his new intellectual disability claim. In that same
decision, however, the trial court determined that Petitioner’s “claims under McCoy y.
Louisiana fall short[,]” and denied Petitioner’s request for a hearing on any claims
besides his intellectual disability claim. (ECF No. 230-1, at PageID 15118.) That being
so, the most prudent course of action seems to be to adopt the Magistrate Judge’s
suggestion, (ECF No. 207, at PageID 14793), that should Petitioner’s attempt to pursue a
new round of postconviction relief bear fruit in the form of the state courts determining
that they even have jurisdiction to address Petitioner’s McCoy claim, Petitioner can re-

petition this Court at that time. But until and unless the state courts reach the merits of
27
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 28 of 32 PAGEID #: 15178

Petitioner’s McCoy claim, it would be futile in these proceedings to expend substantial
time and resources litigating a claim that it does not appear at this time will be
recognizable. Because Petitioner has demonstrated no error of law, this objection is
overruled.

Petitioner next points to several decisions in which one state court and a few
federal courts allowed defendants on collateral review to add McCoy claims. (ECF No.
212, at PageID 14924-25; ECF No. 226, at PageID 15095-96.) This Court has reviewed
those decisions and finds them of little probative value because none undertook any
retroactivity analysis. The only decisions that even mentioned retroactivity, Pritchett and
Howard, both out of the District of Nevada, reasoned that because the retroactivity of
McCoy was at that time being litigated in various courts, it was premature for the district
court to resolve that issue.> Both decisions dealt more with whether stay and abeyance
was warranted than with the issue of retroactivity. And now, unlike when the parties
herein addressed this issue, the weight of authority appears to be stacking up against
applying McCoy retroactively. See, e.g., Ponce v. Eldridge, Case No. 5:19-cv-751, 2019
WL 8501633, at *7 (C.D. Cal. Aug. 19, 2019) (noting that the Supreme Court did not
hold in McCoy or any subsequent decisions that McCoy applies retroactively to cases on
collateral review), citing Jn re Hudson, No. 19-10068, 2019 WL 448439 (11th Cir. Feb.

1, 2019) (collecting cases).) See also Fink v. Gilmore, No. 3:16-cv-1867, 2019 WL

 

> Pritchett v. Gentry, 2019 U.S. Dist. LEXIS 101556 (D. Nev. June 17, 2019); Howard v.
Baker, 2019 U.S. Dist. LEXIS 158031 (D. Nev. Sept. 12, 2019).
28
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 29 of 32 PAGEID #: 15179

7372762, at *11 (M.D. Pa. Oct. 1, 2019) (holding that McCoy does not apply to habeas
claims that were decided by state courts long before McCoy was decided), citing Barbee
v. Davis, 728 Fed. App’x 259, 267 n.6 (5th Cir. 2018); Crump v. Halvorson, No. 18-cv-
1334, 2019 WL 3431787, at *8 (D. Minn. Jun. 10, 2019); Simmons v. Huss, Case No.
2:18-cv-11984, 2019 WL 1746271, at *5 (E.D. Mich. Apr. 18, 2019); Quintana v. Trani,
Civ. Act. No. 15-cv-1569, 2019 WL 1331990, at *16 (D. Colorado Mar. 25, 2019);
United States v. Jose, Crim. Act. No. 14-652-10, 2018 WL 3747449, at *4 (E.D. Pa. Aug.
7, 2018).

In view of the foregoing, Petitioner has not demonstrated that the Magistrate
Judge’s determinations that McCoy was not clearly established law at the time the state
courts rejected Petitioner’s ineffective assistance claim and that McCoy does not apply
retroactively to cases on collateral review were contrary to law or clearly erroneous.
Petitioner’s objections (ECF No. 212, at PageID 14919-26; ECF No. 226, at PageID
15095-96) are accordingly OVERRULED.

Finally, as to the Magistrate Judge’s determination that the proposed amendments
to claims 10(D), 10(G), and 10(H) merely clarify the allegations already pleaded (ECF
No. 207, at Pagel[D 14791), neither party has objected. The Court ADOPTS the
Magistrate Judge’s determination and GRANTS Petitioner’s motion to amend those three
sub-claims.

Motion to Stay

Petitioner has asked the Court to stay these proceedings and hold them in
29
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 30 of 32 PAGEID #: 15180

abeyance while he attempts to exhaust his new intellectual disability claim and his
McCoy claim in the state courts. The Magistrate Judge determined that stay-and-
abeyance is not warranted since, having denied Petitioner’s motion to add claim 20 and
amend claim 6(C), and that the proposed changes to claims 8(D), (G), and (H) merely
clarify the allegations already pleaded, the Court did not have before it a mixed petition
warranting a stay. (ECF No. 207, at PageID 14791, 14792-94.)

Petitioner objects, essentially arguing that if this Court, as it should, overrules the
Magistrate Judge’s decisions disallowing the addition of claim 20 and the amendment of
claim 6{C), then the Court will have before it a mixed petition warranting the stay he
requests. (ECF No. 212, at PageID 14926-28; ECF No. 226, at PageID 15096.) He
points to decisions in which the Honorable Chief Judge Algenon L. Marbley stayed a
habeas case in the absence of a formally mixed petition (ECF No. 212, at PageID 14927
(discussing Conway v. Houk, Case No. 2:07-cv-947, 2016 U.S. Dist. LEXIS 184299, at
*3-9 (S.D. Ohio Mar. 1, 2016); ECF No. 226, at PageID 15096 (citing Conway and
Brown v. Rogers, Case No. 1:99-cv-549, 2017 U.S. Dist. LEXIS 44374 (S.D. Ohio Mar.
27, 2017)). Finally, Petitioner also argues that a stay would serve the interests of judicial
economy since the relief he expects from the state courts would moot the instant
proceedings (ECF No. 212, at PageID 14928; see also ECF No. 226, at PageID 15096.)

Petitioner’s objections are unavailing. First, contrary to Petitioner’s assertion, the
stay-and-abeyance remedy set forth in Rhines v. Weber, 544 U.S. 269 (2005) applies only

to “mixed” petitions containing both exhausted and unexhausted claims. This Court has
30
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 31 of 32 PAGEID #: 15181

overruled Petitioner’s objections and affirmed the Magistrate Judge’s determinations
denying Petitioner’s motion to add claim 20 and amend claim 6(C), and thus does not
have before it a mixed petition warranting a stay. The Conway and Brown decisions that
Petitioner cites (ECF No. 212, at PageID 14827: ECF No. 226, at PageID 15096) do not
persuade this Court otherwise. Review of those two orders suggests to this Court that
they emanated from the circumstances and procedural postures of those cases, and were
not intended to craft or condone a uniform practice of allowing stay-and-abeyance in the
absence of a mixed petition. In Stojetz v. Ishee, Case No. 2:04-cv-263 (S.D. Ohio) (ECF
No. 110, at PageID 2560, 2564-65)—also a case from within this Court—the District
Judge denied the petitioner’s motion for stay and abeyance without prejudice, subject to
renewal should the petitioner succeed in adding unexhausted claims to his petition.
Finally, judicial economy would not be served by staying this case based on an
expectation of state-court relief that is historically unrealistic, notwithstanding the state
trial court’s decision to hold an evidentiary hearing on Petitioner’s intellectual disability
claim. Petitioner’s objections to the Magistrate Judge’s denial of the motion to stay are
OVERRULED; the Magistrate Judge’s Decision and Order and Supplemental Opinion
are AFFIRMED; and Petitioner’s Motion to Stay and Abate Federal Habeas Corpus
Proceedings (ECF No. 187) is DENIED.

Motion for Evidentiary Hearing

In the July 30, 2019 Decision and Order, the Magistrate Judge stated, “[a]s agreed

during the oral argument on July 24, 2019, the Motion for Evidentiary Hearing is
31
Case: 1:07-cv-00776-EAS-MRM Doc #: 232 Filed: 06/22/20 Page: 32 of 32 PAGEID #: 15182

premature and is denied without prejudice on that basis.” (ECF No. 207, at PageID
14794.) Petitioner does not appear to object. And this Court has already determined that
no evidentiary hearing is warranted on Petitioncr’s objections to the Magistrate Judge’s
denial of Petitioner’s Motion to Amend. Accordingly, the Court AGREES with and
ADOPTS the Magistrate Judge’s Decision (ECF No. 207; at PageID 14794); Petitioner’s
Motion for Evidentiary Hearing (ECF No. 183) is DENIED without prejudice.

Conclusion

For the foregoing reasons, the Court OVERRULES Petitioner’s Objections (ECF
Nos. 212 and 226); ADOPTS the Decision and Order (ECF No. 207); and ADOPTS the
Supplemental Opinion and Recommendations (ECF No. 220). Petitioner’s Motions to
Amend (ECF No. 175) except as to claims 10(D), 10(G), and 10(H) as set forth above,
for an Evidentiary Hearing (ECF No. 183), and to Stay (ECF No. 187) are DENIED.

IT IS SO ORDERED.

LV,

EDM A. SARGUS, JR.
Unite s District Judge

32
